Citation Nr: 1243375	
Decision Date: 12/19/12    Archive Date: 12/27/12

DOCKET NO.  09-22 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana




THE ISSUES

1.  Entitlement to service connection for tumors, to include as due to asbestos.

2.  Entitlement to service connection for a back disability.  

3.  Entitlement to service connection for an acquired psychiatric disorder.  




ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel




INTRODUCTION

The Veteran served on active duty from November 1977 to April 1978, and in the Army National Guard from August 1978 to November 1979.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision from the Muskogee, Oklahoma, Department of Veterans Affairs (VA) Regional Office which handles mustard gas claims.  The Veteran did not appeal her mustard gas claim.  The Indianapolis, Indiana VA Regional Office (RO) provided the Veteran the subsequent statements of the case and supplemental statement of the case.  

In correspondence received in June 2009, the Veteran requested a hearing at the Board in Washington, DC.  In September 2009, she requested a hearing before a hearing officer at the RO instead, and was scheduled for such hearing in November 2009.  The Veteran stated that she was unable to attend the scheduled RO hearing in November 2009, and requested another RO hearing.  She was rescheduled for a January 2010 hearing.  However, she failed to report for this hearing and provided no explanation for her failure to report.  Her hearing request, therefore, is deemed withdrawn.  

In December 2012, the Board received 2012 psychiatric records from a private provider.  As it relates to this appeal, the records simply reflect the current presence of psychiatric disability.  That is a fact not at issue.  Therefore, it is unnecessary to defer adjudication of the appeal to resolve the question of whether the Veteran would prefer to have the regional office consider this information in the first instance.  


FINDINGS OF FACT

1.  The Veteran did not suffer from tumors during her active service or within one year of separation from active service; and she was not exposed to asbestos during her active service.

2.  The Veteran did not suffer from a back disability during her active service.

3.  The Veteran did not suffer from an acquired psychiatric disorder during her active service nor did a psychosis become manifest within one year of separation from active service.

CONCLUSIONS OF LAW

1.  The criteria for service connection for tumors have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3,307, 3.309 (2012). 

2.  The criteria for service connection for back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2012). 

3.  The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3,307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012). 

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2006 - prior to the initial RO decision in this matter - that addressed the notice elements.  The letter informed the Veteran of what evidence was required to substantiate the claim and of her and VA's respective duties for obtaining evidence.  This notice informed the Veteran of all of the elements of how service connection is established, including how VA assigns disability ratings and how an effective date is established.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

Next, VA has a duty to assist the Veteran in the development of her claim.  This duty includes assisting her in the procurement of both service treatment records and other pertinent medical records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  Here, it appears that all identified and obtainable evidence has been associated with the claims folder.  The RO has obtained and associated with the claims file the Veteran's service treatment records post-service VA and private treatment records, and Social Security Administration records. 

A VA compensation and pension examination is not required for any issue being denied in this appeal.  The Board may order an examination when the record shows that the Veteran has a current disability, indicates that this disability may be associated with the Veteran's active service, and does not contain sufficient evidence for the Board to make a decision on the issue.  38 U.S.C.A. § 5103A(d)(2).  If the record indicates that there may be a nexus between the current disability and any service related incident, then the Board may order an RO to have a claimant examined.  McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  In this case, there is no credible indication from any source that the Veteran's claimed conditions could be related to service.  Therefore, the Board may consider the medical records already in the file without requiring a VA examination. 

The Board notes that the evidence already of record is adequate to allow resolution of the appeal.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Board finds that all necessary development has been accomplished, and appellate review does not therefore result in prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 
  
II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1131.

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

A malignant tumor or psychosis may be presumed to have been incurred in service if manifested to a compensable degree (meaning to at least 10-percent disabling) within one year of separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307 , 3.309(a).  According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders: brief psychotic disorder; delusional disorder; psychotic disorder due to general medical condition; psychotic disorder not otherwise specified; schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.  See also 38 C.F.R. § 4.130, Diagnostic Codes 9201-11 (listing schizophrenia and other psychotic disorders).   

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

Reasonable doubt concerning any matter material to the determination is resolved in the Veteran's favor.  38 C.F.R. § 3.102.

The Veteran's service treatment records are negative for any findings, complaints or treatment of tumors, a back disability, or psychiatric disorder.  On separation examination on April 11, 1978, she denied ever having tumor, growth, cysts, or cancer; recurrent back pain; or depression or excessive worry.  Examination was normal for the disabilities at issue.  

With respect to tumors specifically, these are first referenced in 1983 records when a history was taken and it was reported the Veteran had a benign breast biopsy in 1982.  Subsequent references to breast tumors occur in the early 1990's, and in 1998 she was diagnosed to have a history of lipomas.  Breast cancer was diagnosed in 2005, and in that year a liver tumor was found.  Significantly, none of the records of treatment suggest any tumor was related to service or to asbestos exposure.  This absence of any tumor findings in service or for many years after service, together with the absence of any record linking these tumor findings to service, is strong evidence against the conclusion that the tumors began in service.  Indeed, the only evidence to suggest the tumors are related to service come from the Veteran's unsubstantiated assertion.  She has not shown herself to have the expertise to offer any probative opinions on a subject as technical as the cause of a tumor, and therefore, any such contention is not accorded any probative value.  Similarly, any current suggestion by her that the tumors were actually present in service is belied by her reports as documented during service.  Likewise, the Veteran has not shown herself competent to recognize asbestos, and her duties in service (medical assistant) were not among those commonly associated with asbestos exposure, as described in VA manuals.  (See VA's Manual 21-1MR, Part IV, subpart ii, Chapter 2, Section C.)  Therefore, the Board concludes the Veteran was not exposed to asbestos in service.  

Having concluded the Veteran was not exposed to asbestos during service, and with no probative evidence of any tumors in service or for many years after service, or any such evidence that links the Veteran's tumors to service, a basis upon which to establish service connection has not been presented.  

Regarding psychiatric disability, the earliest record of psychiatric treatment is dated in 1983, when the Veteran was diagnosed to have undifferentiated type schizophrenic disorder.  Subsequent records show diagnoses of bipolar affective disorder, and depressive disorder.  No medical evidence links the Veteran's psychiatric disability to service, and indeed, the Veteran herself appears to base her belief of entitlement to benefits on the fact that she simply has this disability.  With no evidence of the claimed disability until many years after service, however, and none linking the disability to service, there is no basis in the record to award service connection.  

With respect to a back disability, the earliest record of any treatment is dated in the 1990's when disc surgery was performed.  Although the Veteran contends her disability began in service, this is contradicted by the history she gave at the time of her service separation examination.  The probative value of her contention is further reduced by the absence of any back complaints in medical histories she provided in the 1980's (they are silent as to any back complaints) and her failure to mention the matter when she sought service connection for various other disabilities in the 1980's.  Thus, the Board finds that any statement from the Veteran that she suffered from symptoms of a back disability in service or since service, is not credible.  Given that conclusion, and with the other evidence failing to show any back complaints until many years after service, as well failing to link any current back disability to service, a basis upon which to establish service connection has not been presented.   


ORDER

Entitlement to service connection for tumors is denied.  

Entitlement to service connection for a back disability is denied.

Entitlement to service connection for an acquired psychiatric disorder is denied.



____________________________________________
MICHAEL E. KILCOYNE  
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


